The defendant contends that the evidence adduced at the trial with regard to one of the two complainants failed to establish the element of forcible compulsion required to convict him of the charges of rape in the first degree (see, Penal Law § 130.35 [1]) and sodomy in the first degree (see, Penal Law § 130.50 [1]) applicable to that complainant. We do not agree. Considering all of the surrounding circumstances (see, People v Vicaretti, 54 AD2d 236), and viewing the evidence in the light most favorable to the People (see, People v Walstatter, 53 NY2d 871), it was sufficient in quality and quantity for the jury to have reasonably found that the actions of the defendant and his accomplices constituted "a threat, express or implied, that place[d] [the complainant] in fear of immedi*818ate death or serious physical injury” (see, Penal Law former § 130.00 [8], now § 130.00 [8] [b]; cf. People v Fuller, 50 NY2d 628, 631; People v Dickson, 112 AD2d 312; People v Bermudez, 109 AD2d 674).
The defendant’s remaining contentions lack merit. Mangano, J. P., Weinstein, Lawrence and Eiber, JJ., concur.